DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
This Office action is in response to the applicant’s communication filed on 5/19/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 8, with respect to Applicant’s claim amendment made in view of the previous 112 rejection have been fully considered and are persuasive.  The previous 112 rejection has been withdrawn. 
Applicant's arguments, see pages 8-12, with respect to the deficiencies of Meridew in view of the amended claim language of independent claim 22 have been fully considered but they are not persuasive.  Applicant alleges that Meridew fails to expressly disclose/teach its inserter for deploying the anchor specifically as claimed in the amended subject matter of claim 22.  The Examiner respectfully disagrees.  It is the Examiner’s position that claim 22 is an apparatus claim and that Applicant’s arguments appear more in line with method claim requirements.  The amended claim language of claim 22 is all conditioned by phrases such as “for deploying” and/or “for providing” for which all subsequent language is interpreted as intended use and/or functional language statements within device claim 22.  With regard the statement of intended use In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham
Applicant's arguments, see page 12, with respect to Applicant’s submission of a terminal disclaimer in view of the previous double patenting rejections have been fully considered but they are not persuasive.  Contrary to Applicant’s assertion, no terminal disclaimer appears to have been filed by Applicant in the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 22-32, 34-42 and 44-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meridew (US 2009/0299386).
Meridew discloses (see Figs. 1-6) a soft tissue rivet comprising the following claim limitations:
(claim 22) an anchor comprising a body (22, Figs. 1-2) having a passageway (76, Figs. 1-2); and a movable element (20, Fig. 1-2), wherein the movable element (20) is configured to (i.e. capable of) be moved proximally along the passageway (76) from a first position (see Figs. 3 and 4) to a second position (see Figs. 3A and 5-6), and further wherein the movable element (20) comprises an opening (32, Fig. 2); and an actuation element (12, Figs. 1-2) for moving the movable element (20) proximally (as shown in Figs. 3-8; [0029]), wherein the actuation element (12) comprises an elongated body (i.e. slender body of pin 12, Fig. 2) having a distal end (at 75, Fig. 2) and a proximal end (as 
(claim 23) wherein the movable element (20) binds a suture (38) to the anchor (10) (as shown in Fig. 6; element 20 moved proximally into body 20 to couple suture 38);
(claim 24) wherein the suture (38) is bound between the movable element (20) and the body (22) (as shown in Fig. 6; element 20 moved proximally into body 20 to couple suture 38);
(claim 25) wherein the suture (38) is bound when the movable element (20) moves to the second position (as shown in Fig. 6; element 20 moved proximally into body 20 to couple suture 38);
(claim 26) wherein the movable element (20) expands the anchor (10) (as shown in Fig. 6 with radial expansion of expandable members 78);
(claim 27) wherein the movable element (20) expands the anchor (10) when the movable element (20) moves from the first position (as shown in Figs. 3 and 4) to the second position (as shown in Fig. 6);
(claim 28) wherein expanding the anchor (10) comprises increasing the diameter of at least a portion of the body (22) (as shown in Fig. 6 with radial expansion of expandable members 78);
(claim 29) wherein expanding the anchor (10) comprises moving at least a portion of the external surface of the body (22) in a lateral direction (as shown in Fig. 6 with radial/lateral expansion of expandable members 78);
(claim 30) wherein the body (22) obstructs proximal movement of the movable element (20) in the second position (as shown in Fig. 6; [0029]; proximal movement of movable body 20 is stopped and actuation element 12 head 75 shears away into bore 32 for withdrawal);
(claim 31) wherein the movable element (20) is at least partially disposed in the passageway (76) of the body (22), and further wherein the movable element (20) forms an interference fit with the body (22) ([0029]; initial proximal movement of element 20 expands body 22 and continued proximal force on actuation element 12 shears off internal bore stepped portion 29 allowing for both full anchor expansion and pin 12 withdrawal from anchor 10);
(claim 32) wherein the movable element (20) comprises a deformable portion ([0020]; cup portion 24 of movable element may expressly comprise deformable material);
(claim 34) wherein the movable element (20) comprises an elongated body having a distal end (24, Figs. 1-2) and a proximal end (28, Figs. 1-2), wherein the distal end (24) of the elongated body is larger than the proximal end (28) of the elongated body (as expressly shown in Figs. 1-2);
(claim 35) wherein the passageway (76) of the body (22) comprises a distal section (D10, between expandable elements 78, see Fig. 4) and a proximal section (at D12, Fig. 4), wherein the distal section of the passageway (76) has a wider diameter than the proximal section of the passageway (76) (as expressly shown in Fig. 6, diameter between expanded tips 78 in Fig. 6 is wider than diameter of proximal bore D12);
(claim 36) wherein the first position is in the distal section (D10, between expandable elements 78, see Fig. 4) of the passageway (76) and the second position is in the proximal section (at D12, Fig. 4) of the passageway (76) (movable element starts in the first position within the distal portion 78 of body 22 the moves to the second position within the proximal portion 82 of the body 22, as shown in Fig. 6);
(claim 37) wherein the movable element (20) has a diameter equal to or greater than the proximal section (at D12, Fig. 4) of the passageway (76) of the body (22), whereby proximal movement of the movable element (20) into the proximal section of the passageway of the body causes the body (22) to expand (as expressly shown in Fig. 6);
(claim 38) wherein the inserter (58, Figs. 2-3) comprises a shaft (60,64) for releasably engaging the body (22) of the anchor (10) (as shown in Figs. 2-3; shaft 60,64 is fully capable of being slid down over pin 12 for releasably engaging body 22 if one so desires);
(claim 39) wherein the actuation element (12) is connected to the inserter (28) (as expressly shown in Fig. 3; actuation element coaxially coupled to inserter 58);
(claim 40) wherein the enlarged head (75) of the elongated body has a larger diameter than the opening (32) of the movable element (20) (as shown in Figs. 1-4; [0029]; head 75 is larger than opening 32 and shears off bore material 29 upon forced proximal withdrawal);
(claim 41) wherein the enlarged head (75) of the elongated body is configured to (i.e. capable of) pull through the opening (32) of the movable element (20) upon application of an appropriate force, whereby to separate the elongated body (12) from the movable element (20) (as shown in Figs. 1-6; [0029]; head 75 is larger than opening 32 and shears off bore material 29 upon forced proximal withdrawal);
(claim 42) wherein at least one of the enlarged head of the actuation element and the movable element (20) deforms so as to separate the elongated body of the actuation element (12) from the movable element (20) (as shown in Figs. 1-4; [0029]; head 75 is larger than opening 32 and shears off (i.e. deforms) bore material 29 upon forced proximal withdrawal);
(claim 44) wherein the movable element (20) includes a weakened section (29, Fig. 4) which allows the proximalmost portion of the movable element (20) to separate from the remainder of the movable element (as shown in Fig. 4; [0029]; proximal movement of head 75 through proximal stepped portion 29 shears off the weakened inner bore wall of proximal portion 29); and
(claim 45) wherein the proximalmost portion (29) is retained on the elongated element (12) after it is separated from the movable element (20) (as shown in Fig. 4; [0029]; proximal movement of head 75 through proximal stepped portion 29 shears off the coaxially weakened inner bore wall of proximal portion 29 and will retain the coaxially disposed material about elongated element 12).

Claim Rejections - 35 USC § 103
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meridew as applied to claim 32 above.
Meridew discloses the claimed invention except for the deformable portion of the movable element to restrict movement of the movable element at a first level of force and to deform and allow movement at a second level of force.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to merely reverse and/or rearrange the shearable/deformable material of the stepped portion 29 of the movable member 20 with the material of the enlarged head 75 ([0019]; [0029]), since it has been held that a mere reversal and/or rearrangement of the essential working parts of a device involves only routine skill in the art and would not modify the operation of the device.  See MPEP 2144.04 (VI).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meridew as applied to claim 22 above, and further in view of Dreyfuss (US 2007/0060922).
Meridew, as applied above, teaches a soft tissue rivet comprising all the limitations of the claim except for the actuation element comprising a pull suture and a connecting suture connecting the pull suture to the enlarged head.  However, Dreyfuss teaches (see Fig. 1) a similar suture anchor (100) comprising an elongated element comprising a pull suture (42,44) and a connecting suture (30) connecting the pull suture (42,44) to an enlarged head (34) in order to provide secure and effective suture fixation to prevent detachment of the suture and eliminate anchor "pull back", prevent tissue abrasion without the need for countersinking, reduce suture abrasion against bone, while further maximizing both pullout strength and fixation strength (see Abstract; [0005]; [0008]; [0056]-[0059]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Meridew to have the actuation element comprise a pull suture and a connecting suture connecting the pull suture to the enlarged head in order to provide secure and effective suture fixation to prevent detachment of the suture and eliminate anchor "pull back", prevent tissue abrasion without the need for countersinking, reduce suture abrasion against bone, while further maximizing both pullout strength and fixation strength, as taught by Dreyfuss.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 22-31, 34-38, 41-42 and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 17 and 19-21 of U.S. Patent No. 9,149,268.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set comprises an anchor body, a movable/locking element, an actuation/elongated element that pulls through the movable/locking element at a certain force level, and an inserter.  It is noted that a claim to a species will anticipate a claim to a genus. See MPEP 2131.02(I).  Therefore the narrower species of claims 17-21 of U.S. Patent No. 9,149,268 (including an anchor body, a movable/locking element, an actuation/elongated element that pulls through the movable/locking element at a certain force level and further requiring an inserter element comprising a hollow tube and a retractable sheath coaxial over the hollow tube) anticipate the broader genus claims 22-31, 34-38, 41-42 and 44-45 (including an anchor body, a movable/locking element, an actuation/elongated element that pulls through the movable/locking element at a certain force level) of the present invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771